J-S42005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LATOYA JACKSON                          :
                                         :
                    Appellant            :   No. 231 EDA 2020

         Appeal from the Judgment of Sentence November 26, 2019
            In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0003297-2017


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                     FILED OCTOBER 09, 2020

      Latoya Jackson appeals from the judgment of sentence entered in the

Philadelphia County Court of Common Pleas on November 26, 2019, following

a remand from this Court for re-imposition of sex offender reporting

requirements. Jackson challenges the discretionary aspects of her sentence.

As we find the remand preceding this appeal was limited in nature, we find

the term of incarceration Jackson now seeks to challenge was not in front of

the trial court. We therefore affirm.

      On January 19, 2019, after a non-jury trial, Jackson was found guilty of

rape of child, indecent exposure, indecent assault of a person less than 13,

incest, and unlawful contact with a minor for offenses involving her younger

siblings. Jackson was sentenced to two to four years’ imprisonment and
J-S42005-20


lifetime registration under the Sex Offender Registration and Notification Act

(“SORNA”).

      Following a direct appeal, this Court found the reporting requirement

constituted a violation of the ex post facto clauses of the United States and

Pennsylvania Constitutions pursuant to Commonwealth v. Lippincott, 208

A.3d 143 (Pa. Super. 2019). After acknowledging the trial court did not have

the benefit of Lippincott, we remanded to the trial court “to determine the

appropriate   registration   and   reporting   requirements    for   Jackson”.

Commonwealth v. Jackson, 954 EDA 2018, at *4 (Pa. Super. filed May 10,

2019) (unpublished memorandum). While we vacated the order designating

Jackson a Tier III sex offender pursuant to SORNA and remanded for further

proceedings, we specifically affirmed the judgment of sentence. See id. at *5.

      On November 26, 2019, after a hearing was held on the matter, a new

sentencing order was issued for the same period of incarceration without the

SORNA lifetime registration requirement. Jackson filed a motion for

reconsideration of sentence, which the trial court denied. This timely appeal

followed.

      In her sole issue on appeal, Jackson claims her sentence of incarceration

was imposed utilizing an incorrect sentencing guideline calculation. See

Appellant’s Brief, at 7. We are constrained to find her claim is beyond the

scope of the limited remand ordered in this case.




                                     -2-
J-S42005-20


      In Jackson’s initial appeal, we noted that our Supreme Court held in

Commonwealth v. Muniz that retroactive application of the registration and

reporting requirements of SORNA is punitive and as such violated the ex post

facto clauses of the United States and Pennsylvania Constitutions. Jackson,

954 EDA 2018, at *3 (citing to Lippincott). As such, the sole basis for the

remand was for the court “to determine the appropriate registration and

reporting requirements for Jackson”. Id. at *4. The judgment of sentence was

otherwise affirmed. See id. at *5.

      SORNA registration requirements are not sentences in and of

themselves. In Commonwealth v. Strafford, 194 A.3d 168 (Pa. Super.

2019), an appellant challenged his lifetime registration requirement,

contending it exceeded the lawful statutory maximum sentences applicable to

his convictions. In rejecting this claim, this Court explained:

      SORNA's registration provisions are not constrained by [18
      Pa.C.S.A. Section 1103]. Rather, SORNA's registration
      requirements are an authorized punitive measure separate and
      apart from Appellant's term of incarceration. The legislature
      did not limit the authority of a court to impose registration
      requirements only within the maximum allowable term of
      incarceration; in fact, the legislature mandated the opposite and
      required courts to impose registration requirements in excess of
      the maximum allowable term of incarceration.

Id. at 173 (emphasis added). Thus, the Strafford Court held that the

legislature's direction of registration under SORNA was separate and distinct

from any term of incarceration. Id. As the Strafford Court recognized, sex

offender registration requirements are properly characterized as collateral


                                      -3-
J-S42005-20


consequences of a conviction. See Commonwealth v. Leidig, 850 A.2d 743,

747 (Pa. Super. 2004) (finding Megan’s Law I registration requirements were

collateral, not direct, consequences of conviction); Commonwealth v.

McDonough, 96 A.3d 1067, 1071 (Pa. Super. 2014) (concluding that

registration requirements under SORNA I were collateral consequences of

conviction). While the Supreme Court of Pennsylvania has declared SORNA I’s

provisions punitive in nature, it did not alter this fundamental truth. Even

though sex offender registration is imposed at the time of sentencing, it is not

automatically part of the defendant’s sentence.

      Section 9721(a) of the Sentencing Code lists the sentencing options

available to a judge. See 42 Pa.C.S. § 9721(a). That section does not include

any authorization to impose SORNA requirements. Importantly, SORNA itself

does not give the trial court any authority to impose SORNA as part of the

sentence; the judge merely informs the offender that he has to register under

SORNA. 42 Pa.C.S. § 9799.20. Indeed, a court's failure to do so does not

negate the sex offender’s duty to comply. See 42 Pa.C.S.§ 9799.23(b)(1)

(“Failure by the court to provide the information ... to correctly inform ... or

to require a sexual offender to register shall not relieve the sexual offender

from the requirements of this subchapter.”). Significantly, offenders convicted

of the enumerated crimes are required to register because SORNA's provisions

are mandatory.




                                     -4-
J-S42005-20


      Since our prior memorandum remanded solely for re-imposition of sex

offender registration requirements, while explicitly affirming the judgment of

sentence, we conclude, like the sentencing court, that the sentencing court

was not empowered to modify any other consequence other than the reporting

requirements. Where an appellant has already had the benefit of an appeal,

which resulted in a remand for resentencing, he is barred from raising any

issue other than a challenge to the sentence imposed on remand.

Commonwealth v. Williams, 151 A.3d 621, 625 (Pa. Super. 2016) (citation

omitted). Here, the term of incarceration was not modified or changed, as it

was not before the lower court nor part of the limited remand by this Court.

      Further, as Jackson concedes, her claim is a challenge to the

discretionary aspects of her sentence. See Appellant’s Brief, at 7. She does

not contend that her sentence is illegal.

      As Jackson does not raise any challenge to the propriety of her

registration and reporting requirements, which constituted the sole focus of

the November 26, 2019 order, we conclude she is due no relief on appeal.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20

                                     -5-